DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exposing a top surface of the plurality of conductive lines” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the monolayer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figure 5b shows layer 110 but figure 5A does not show layer 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for TaN, TiN, TiOx, does not reasonably provide enablement for all metals such as Vanadium (V) [0038] Zirconium (Zr)[0038].  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 	
Wands factors
Breadth of Claims
Claim 1 would encompass claims 4 and 5. MPEP 2164.08[R-10.2019] discloses “[w]ith respect to dependent claims, 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, should be followed…and requires the dependent claim to further limit the subject matter claimed.” 
Claim 5 discloses a “metal containing material”. The examiner submits “metal containing material” would reasonably encompass the metals disclosed in paragraph [0038]. Vanadium and zirconium are disclosed in paragraph [0038]. 
The examiner submits “A brief review of atomic layer deposition: from fundamentals to applications” as evidence one could not make all the metals encompassed by the claim. Table 1 of “A brief review of atomic layer deposition: from fundamentals to applications” discloses the elements that have been deposited by ALD. Vanadium and zirconium are not listed as being deposited by ALD.
The existence of working examples
	The applicant does not have any working examples of depositing elemental vanadium and zirconium.
The amount direction provided by the inventor
	The applicant provide any direction for the deposition of elemental vanadium and zirconium.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “forming a barrier layer on a top surface of the first dielectric layer and exposing a top surface of the plurality of conductive lines and the first conductive material”. The claim language is not clear. The language seems to suggest that one could form a barrier layer at the same time as exposing the conductive line or form the barrier layer and then expose the conductive line. The examiner suggests the applicant clarifies the claim by claiming the recessing occurs before the deposition of the barrier layer. Also the applicant should clarify how the conducive lines and the conductive layer  are exposed at the same time.  
Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 discloses “at least one via disposed in the first dielectric layer and configured to expose a top surface of at least one of the plurality of conductive lines”. The claim language is not clear. The applicant should clarify how the via layer is configured to expose the conductive line. 
Claim 17 discloses “the barrier layer is configured to expose a top surface of the plurality of conductive lines and the first conductive material”. The claim language is not clear. The applicant should clarify how the conducive lines and the conductive layer are exposed at the same time by the barrier layer, since the drawings do not show this.  
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 discloses “one via disposed in the first dielectric layer and configured to expose a top surface of at least one of the plurality of conductive lines”. The claim language is not clear. The applicant should clarify how the via layer is configured to expose the conductive line. 

Claim 19 discloses “the barrier layer is configured to expose a top surface of the plurality of conductive lines and the first conductive material”. The claim language is not clear. The applicant should clarify how the conducive lines and the conductive layer are exposed at the same time by the barrier layer, since the drawings do not show this.  
Since there is a great deal of confusion regarding the claims the examiner will not address claims 2, 3, 8-12, 18 and 20 with respect to the prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 17 and 19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Tsai et al. (US 2020/0035605).
Regarding claim 1, Tsai disclose  forming a first metallization layer (129)(fig. 2B) on a substrate comprising a plurality of conductive lines; forming a first dielectric layer (133) on the substrate and between adjacent conductive lines (the examiner understands there would be more than one device on the substrate and therefore more than one conductive line); forming a first via layer (135) comprising at least one via in the first dielectric layer and exposing a top surface of at least one of the plurality of conductive lines(figs  2A-2B, the conductive line would be exposed in order to form layer 135 in the dielectric [0065]); depositing a first conductive material in the at least one via (135); and forming a barrier layer (141)(fig 2d) on a top surface of the first dielectric layer and exposing the first conductive material (fig 2e).
Regarding claim 7, Tsai disclose the at least one via is an (elongated) via (135).
 Regarding claim 17, Tsai disclose a first metallization layer(129)(fig. 2B)  disposed on a substrate comprising a plurality of conductive lines; a first dielectric layer (133) disposed on the substrate and between adjacent conductive lines; a first via layer (135) comprising at least one; a first conductive material disposed in the at least one via; and a barrier layer(141)(fig 2d)  disposed on a portion of a top surface of the first dielectric layer, wherein the barrier layer is configured to expose a top surface of the first conductive material (fig. 2e).
Regarding claim 19, Tsai disclose a semiconductor structure with a first metallization layer(129)(fig. 2B)  disposed on a substrate comprising a plurality of conductive lines; a first dielectric layer (133) disposed on the substrate and between adjacent conductive lines; a first via layer (135) comprising at least one; a first conductive material disposed in the at least one via; and a barrier layer(141)(fig 2d)  disposed on a portion of a top surface of the first dielectric layer, wherein the barrier layer is configured to expose a top surface of the first conductive material (fig. 2e).
Claim(s) 1, 7, 17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shusterman et al. (US 2017/0338148).
Regarding claim 1, Shusterman et al. disclose forming a first metallization layer (301) on a substrate comprising a plurality of conductive lines (fig 1F); forming a first dielectric layer (205) on the substrate and between adjacent conductive lines; forming a first via layer (311) comprising at least one via in the first dielectric layer and exposing a top surface of at least one of the plurality of conductive lines(figs  1G-1H, the conductive line would be exposed in order to form the via hole in the dielectric [0015]); depositing a first conductive material in the at least one via (311a); and forming a barrier layer (307a) on a top surface of the first dielectric layer and exposing the first conductive material (figs 3a and 3b).
Regarding claim 7, Shusterman disclose the at least one via is an (elongated) via (135).

Regarding claim 17, Shusterman disclose a first metallization layer(301)(fig. 2B)  disposed on a substrate comprising a plurality of conductive lines; a first dielectric layer (205) disposed on the substrate and between adjacent conductive lines; a first via layer (311) comprising at least one; a first conductive material disposed in the at least one via; and a barrier layer(307a) disposed on a portion of a top surface of the first dielectric layer, wherein the barrier layer is configured to expose a top surface of the first conductive material (figs 3a and 3b).
Regarding claim 19, Shusterman disclose a semidconductor structure with  a first metallization layer(301)(fig. 2B)  disposed on a substrate comprising a plurality of conductive lines; a first dielectric layer (205) disposed on the substrate and between adjacent conductive lines; a first via layer (311) comprising at least one; a first conductive material disposed in the at least one via; and a barrier layer(307a) disposed on a portion of a top surface of the first dielectric layer, wherein the barrier layer is configured to expose a top surface of the first conductive material (figs 3a and 3b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2020/0035605) in view of Tapily (US 2018/0076027).
Tsai disclose  forming a first metallization layer (129)(fig. 2B) on a substrate comprising a plurality of conductive lines; forming a first dielectric layer (133) on the substrate and between adjacent conductive lines (the examiner understands there would be more than one device on the substrate and therefore more than one conductive line); forming a first via layer (135) comprising at least one via in the first dielectric layer and exposing a top surface of at least one of the plurality of conductive lines(figs  2A-2B, the conductive line would be exposed in order to form layer 135 in the dielectric [0065]); depositing a first conductive material in the at least one via (135); and forming a barrier layer (141)(fig 2d) on a top surface of the first dielectric layer and exposing the first conductive material (fig 2e).
Tsai fails to disclose  the step of forming the barrier layer comprises selectively depositing the metal containing  barrier layer on the first dielectric layer by atomic layer deposition.
Tapily disclose the step of forming the barrier layer comprises selectively depositing the metal containing  barrier layer (HfO2) on the first dielectric layer (SiO2)  by atomic layer deposition [0031].
Therefore it would have been obvious at the time the invention was filed to combine the teachings of Tsai and Tapily because the selective deposition is a key step in patterning highly scaled technology nodes [Tapily, 0003].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2020/0035605) in view of Tapily (US 2018/0076027).
Tsai disclose  forming a first metallization layer (129)(fig. 2B) on a substrate comprising a plurality of conductive lines; forming a first dielectric layer (133) on the substrate and between adjacent conductive lines (the examiner understands there would be more than one device on the substrate and therefore more than one conductive line); forming a first via layer (135) comprising at least one via in the first dielectric layer and exposing a top surface of at least one of the plurality of conductive lines(figs  2A-2B, the conductive line would be exposed in order to form layer 135 in the dielectric [0065]); depositing a first conductive material in the at least one via (135); and forming a barrier layer (141)(fig 2d) on a top surface of the first dielectric layer and exposing the first conductive material (fig 2e).
Tsai fails to disclose  the step of forming the barrier layer comprises: forming a self-assembled monolayer on the first dielectric layer [0029]; and selectively depositing the barrier layer on the first dielectric layer by atomic layer deposition[0031], wherein the barrier layer is a dielectric material (HfO2) [0024-0031].
Therefore it would have been obvious at the time the invention was filed to combine the teachings of Tsai and Tapily because the selective deposition is a key step in patterning highly scaled technology nodes [Tapily, 0003].
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817